United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                              ________________

                                 No. 08-3766
                              ________________

Walter Haynes,                       *
                                     *
              Appellee,              *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Eastern District of Arkansas.
Patrick L. Stephenson, Sgt.,         *
Maximum Security Unit,               *
Arkansas Department of Correction,   *
in his individual capacity,          *
                                     *
              Appellant.             *
                                ___________

                            Submitted: September 25, 2009
                               Filed: December 16, 2009
                                ___________

Before MELLOY, GRUENDER and BENTON, Circuit Judges.
                         ___________

GRUENDER, Circuit Judge.

      Walter Haynes, an inmate incarcerated by the Arkansas Department of
Corrections (“ADC”), prevailed on a retaliatory discipline claim under 42 U.S.C.
§ 1983 against Sergeant Patrick Stephenson, an ADC corrections officer. After a
bench trial, the district court1 awarded Haynes $1 in compensatory damages and


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the
$2,500 in punitive damages. Stephenson appeals, arguing that the district court erred
in concluding that Haynes established a prima facie case of retaliatory discipline. He
also argues that the punitive damages award violates the Due Process Clause of the
Fourteenth Amendment. For the following reasons, we affirm.

I.    BACKGROUND

        On June 22, 2007, Haynes was in the hallway at ADC’s Tucker Maximum
Security Unit, speaking with Lieutenant L.C. Sipes. Stephenson approached them to
tell Lieutenant Sipes that he was wanted on the telephone. Upon noticing Stephenson,
Haynes asked Lieutenant Sipes whether Stephenson needed to be part of their
conversation. Stephenson felt that Haynes’s remark was disrespectful. After
Lieutenant Sipes left the conversation to answer the telephone, Stephenson firmly told
Haynes never to say anything disrespectful about him again. The next day, Haynes
filed a grievance against Stephenson, alleging that Stephenson had cursed at and
threatened him. Haynes reported in the grievance that Stephenson said: “I don’t ever
need you to ask anything or any f**king one about something concerning me. I don’t
need you saying any f**king thing to me or f**king about me to any S.O.B. . . . If
you ever do, I swear you’ll live to f**king regret it.” ADC regulations prohibit
corrections officers from directing “profane or abusive language” toward inmates.

      Stephenson learned about Haynes’s grievance on June 27, 2007. In response,
Stephenson filed a disciplinary report against Haynes, accusing Haynes of violating
prison rules by making false statements in the grievance. ADC regulations prohibit
corrections officers from filing disciplinary reports against inmates for filing false
grievances, and Stephenson had received training about this prohibition.




Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-
       After Stephenson filed the disciplinary report, prison officials placed Haynes
on Disciplinary Court Review (“DCR”) status, removed him from his cell in Barracks
3, and transferred him to a cell in Barracks 5. While he was assigned to Barracks 5,
Haynes retained his personal property but was not permitted to eat his meals in the
chow hall or visit the prison library. The following day, prison officials transferred
Haynes again, this time to the East Isolation Wing. There, Haynes occupied a hot,
humid, mosquito-infested cell, and received reduced shower and exercise privileges.
Six days after placing Haynes on DCR status, prison officials summarily dismissed
the disciplinary report and returned Haynes to his original cell in Barracks 3. Haynes
subsequently filed a retaliatory discipline suit against Stephenson under 42 U.S.C.
§ 1983.2 A magistrate judge held a bench trial and issued a recommended disposition,
including proposed findings of fact and conclusions of law. See Fed. R. Civ. P. 72.
The district court adopted the magistrate judge’s recommendations in full and ordered
Stephenson to pay Haynes $1 in nominal damages and $2,500 in punitive damages.
Stephenson appeals.

II.   DISCUSSION

       Stephenson first challenges the district court’s conclusion that Haynes
established a prima facie case of retaliatory discipline. We review the district court’s
findings of fact for clear error and its legal conclusions de novo. Lenz v. Wade, 490
F.3d 991, 994 (8th Cir. 2007). “A prima facie case of retaliatory discipline requires
a showing that: (1) the prisoner exercised a constitutionally protected right; (2) prison
officials disciplined the prisoner; and (3) exercising the right was the motivation for
the discipline.” Meuir v. Greene County Jail Employees, 487 F.3d 1115, 1119 (8th
Cir. 2007).




      2
      Haynes’s lawsuit initially named several other ADC employees as co-
defendants, but those claims were dismissed before trial.

                                          -3-
      It is undisputed that Haynes satisfied the first element of the prima facie case
because he exercised a constitutionally protected right by filing the grievance against
Stephenson. “The filing of a prison grievance, like the filing of an inmate lawsuit, is
protected First Amendment activity.” Lewis v. Jacks, 486 F.3d 1025, 1029 (8th Cir.
2007).

       Stephenson argues that Haynes did not present sufficient evidence to prove the
second element because his placement on DCR status and transfers to different cells
did not constitute discipline. We need not determine whether these sanctions
constitute discipline because we have held that “the filing of a disciplinary charge . . .
is actionable under section 1983 if done in retaliation for [the inmate’s] having filed
a grievance pursuant to established procedures.” Sprouse v. Babcock, 870 F.2d 450,
452 (8th Cir. 1989) (emphasis added); see also Bandy-Bey v. Crist, 578 F.3d 763, 766
(8th Cir. 2009) (per curiam); Moore v. Plaster, 266 F.3d 928, 931 (8th Cir. 2001);
Cowans v. Warren, 150 F.3d 910, 912 (8th Cir. 1998) (per curiam). “Because the
retaliatory filing of a disciplinary charge strikes at the heart of an inmate’s
constitutional right to seek redress of grievances, the injury to this right inheres in the
retaliatory conduct itself.” Dixon v. Brown, 38 F.3d 379, 379 (8th Cir. 1994). An
inmate “need not show a separate, independent injury as an element of his case”
because “when retaliatory conduct is involved, there is no independent injury
requirement.” Id. at 379-80.

        Stephenson cites our decision in Cornell v. Woods, 69 F.3d 1383 (8th Cir.
1995), to support his argument that the changed conditions of Haynes’s confinement
were not part of a punitive sentence and therefore did not constitute discipline.
Stephenson’s reliance on Cornell is misplaced. In Cornell, prison officials promised
Robert Cornell, an inmate at a medium security prison in Iowa, immunity from
punishment for entering into a prohibited contractual relationship with a corrections
officer in exchange for his testimony against the officer in an internal investigation.
Id. at 1386. After Cornell cooperated with the investigation, a corrections officer filed

                                           -4-
a disciplinary report against Cornell for violating prison rules by entering the contract.
Id. As a result, prison officials transferred Cornell to a maximum security prison. Id.
at 1386. A disciplinary committee later determined that Cornell had violated prison
rules and accordingly “sentenced him to ten days of disciplinary detention, sixty days
of administrative segregation, and loss of sixteen days of good time.” Id. Before this
sentence took effect, however, the disciplinary charge was dropped and Cornell was
transferred back to the medium security prison. Id. at 1387. We held that Cornell’s
transfer was retaliatory but that the disciplinary committee’s sentence did not
constitute discipline because it was withdrawn before it took effect. Id. at 1388-89.
Cornell does not, as Stephenson argues, hold that an inmate can prevail on a
retaliatory discipline claim only if he receives a punitive sentence; nor does it
undermine our holding in Sprouse that the mere filing of a disciplinary report is
actionable if done in retaliation for an inmate’s exercise of the right to file a grievance.
In this case, there is no dispute that Stephenson filed a disciplinary report against
Haynes, so it is unnecessary for us to determine whether the sanctions imposed on
Haynes during the pendency of the disciplinary report also amounted to discipline.
We must simply determine whether the disciplinary report was, in fact, retaliatory.

        To establish the third element of the prima facie case for retaliatory discipline,
that exercising the protected right motivated the discipline, an inmate must show that
but for a retaliatory motive the prison official would not have filed the disciplinary
report. Goff v. Burton, 7 F.3d 734, 737 (8th Cir. 1993). In this case, ADC regulations
prohibited Stephenson from filing a disciplinary report against Haynes. Stephenson
nevertheless filed the disciplinary report almost immediately after learning of
Haynes’s grievance. After reciting Haynes’s allegations, Stephenson wrote, “I Sgt.
Stephenson never said this so therefore I’m charging inmate W. Haynes with the
following Rule violations.” (Emphasis added.) Based on this evidence, we conclude
that the district court did not clearly err in finding that Stephenson would not have
filed the disciplinary report but for a retaliatory motive. See Cornell, 69 F.3d at 1388
(holding that “the district court’s finding that impermissible retaliation was the actual

                                            -5-
motivating factor” for a disciplinary transfer “is a factual determination that we review
for clear error” (internal quotation marks omitted)). Accordingly, we hold that the
district court did not err in concluding that Haynes established a prima facie case of
retaliatory discipline.

       Stephenson also argues that the $2,500 punitive damages award violates the
Due Process Clause of the Fourteenth Amendment. We review the constitutionality
of a district court’s punitive damages award de novo. Allen v. Tobacco Superstore,
Inc., 475 F.3d 931, 942 (8th Cir. 2007). In determining whether the punitive damages
award violates due process, we consider “(1) the degree of reprehensibility of the
defendant’s misconduct; (2) the disparity between the actual or potential harm
suffered by the plaintiff and the punitive damages award; and (3) the difference
between the punitive damages awarded . . . and the civil penalties authorized or
imposed in comparable cases.” State Farm Mut. Auto Ins. Co. v. Campbell, 538 U.S.
408, 418 (2003) (citing BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 575 (1996)).

       First, Stephenson argues that his conduct was not reprehensible. The Supreme
Court has noted that the reprehensibility of the defendant’s conduct is the “most
important” of the three guideposts, id. at 419 (quoting Gore, 517 U.S. at 575), and that
it should be measured by considering, among other things, whether “the harm was the
result of intentional malice, trickery, or deceit, or mere accident,” id. The district
court found that Stephenson “was knowingly untruthful in asserting in the June 27
disciplinary that [Haynes] had made false statements in the June 23 [grievance]” and
that his retaliatory conduct was “willful, reckless, and malicious.” We review these
factual findings for clear error, see Williams v. Brimeyer, 116 F.3d 351, 354 (8th Cir.
1997), and review de novo the court’s legal conclusion that Stephenson actions were
reprehensible, see Lenz v. Wade, 490 F.3d 991, 994 (8th Cir. 2007).

      In May 2007, approximately six weeks before his encounter with Haynes,
Stephenson verbally abused another inmate, Thomas Stephens. Stephenson admitted

                                          -6-
to an ADC internal affairs investigator that he “cussed out” and “may have pointed his
finger at . . . and physically threatened” Stephens.3 Stephenson also explained that he
would rather “cuss [inmates]” than write disciplinary reports. Stephenson’s
admissions during the internal investigation of the May 2007 incident contrast sharply
with his claim, at trial and in the disciplinary report, that he did not swear at Haynes.4
At trial, Stephenson specifically testified that he was “quite sure” that he didn’t use
“the F word” during his conversation with Haynes. When pressed, Stephenson
explained that he knew he didn’t say “the F word” because he would have said the
“MF” word instead. We agree with the district court’s assessment that Stephenson’s
testimony that he did not swear at Haynes “comes dangerously close to outright
perjury.” The district court’s finding that Stephenson was knowingly untruthful in
claiming that Haynes lied in the grievance was not clearly erroneous.

       The district court also found that Stephenson knew that ADC regulations
prohibited him from filing the disciplinary report. Stephenson admitted that he had
received training about this prohibition but testified that three prison officials
independently told him that filing a disciplinary report was acceptable under the
circumstances of this case. This testimony was rebutted by the prison officials he
identified, all of whom denied making such statements. In light of this conflicting
testimony, the district court did not clearly err in discrediting Stephenson’s testimony
and finding that he knew filing the disciplinary report against Haynes was prohibited.


      3
       Stephens reported the following in a grievance dated May 11, 2007:
“[Stephenson] tossed his I.D. badge on the floor, said the hell with this job, and said
for me to shut my b**ch, punk, f**king a*s up, you f**king coward or I’ll beat your
white punk a*s up.”
      4
      We emphasize that the evidence of Stephenson’s previous encounter with
Stephens is relevant only to determine whether he was knowingly untruthful in
denying that he swore at Haynes. See Philip Morris USA v. Williams, 549 U.S. 346,
353-54 (2007) (holding that the Due Process Clause forbids using a punitive damages
award “to punish a defendant for injury that it inflicts upon nonparties”).
                                           -7-
See Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985) (“[W]hen a trial
judge’s finding is based on his decision to credit the testimony of one of two or more
witnesses, . . . that finding, if not internally inconsistent, can virtually never be clear
error.”). Based on Stephenson’s decision to file a knowingly untruthful disciplinary
report in deliberate disregard of ADC regulations, we cannot say that the district court
erred in finding that Stephenson’s retaliation against Haynes was reprehensible.

       Second, Stephenson argues that the 2500:1 ratio of punitive to economic
damages is unconstitutional, pointing to the Supreme Court’s suggestion in State
Farm that “few awards exceeding a single-digit ratio between punitive and
compensatory damages, to a significant degree, will satisfy due process.” 538 U.S.
at 425. Stephenson acknowledges that a higher ratio “may comport with due process
where ‘a particularly egregious act has resulted in only a small amount of economic
damages,’” id. (quoting Gore, 517 U.S. at 582), but he argues that his actions were not
“particularly egregious.” Although this presents a close case, we conclude that
Stephenson’s conduct, in light of his experience and training, was sufficiently
egregious to sustain the punitive damages award here. Stephenson filed an untruthful
disciplinary report in retaliation for Haynes’s exercise of a constitutionally protected
right. Moreover, Stephenson knew that under the circumstances any such
report—truthful or not—was prohibited by ADC regulations, but he filed it
nonetheless. Because Stephenson’s actions resulted in only nominal compensatory
damages, the district court did not err in concluding that the high ratio of punitive to
compensatory damages awarded did not offend due process. Cf. JCB, Inc. v. Union
Planters Bank, NA, 539 F.3d 862, 877 (8th Cir. 2008) (awarding more than $100,000
in punitive damages on a trespass claim where the compensatory damages award was
$1).5



      5
        Stephenson argues that several of our prior cases support his argument that the
ratio of punitive to economic damages in this case is unconstitutionally high, but the
cases he cites are inapposite and do not change our analysis.
                                           -8-
      The third “guidepost” we consider is “the difference between the punitive
damages awarded . . . and the civil penalties authorized or imposed in comparable
cases.” State Farm, 538 U.S. at 418. Although Gore establishes that reviewing courts
should “accord substantial deference to legislative judgments concerning appropriate
sanctions for the conduct at issue,” 517 U.S. at 583 (internal quotation marks omitted)
(quoting Browning-Ferris Indus. of Vt., Inc. v. Kelco Disposal, Inc., 492 U.S. 257, 301
(1989) (O’Connor, J., concurring in part and dissenting in part)), this guidepost “has
no application here, as neither party could direct the lower court to . . . civil[] or
criminal penalties” that Stephenson could face for his conduct. See Asa-Brandt, Inc.
v. ADM Investor Servs., Inc., 344 F.3d 738, 747 n.16 (8th Cir. 2003).

       The evidence shows that Stephenson engaged in willful, malicious and deceitful
conduct, which caused Haynes to suffer nominal economic damages. We cannot say
that the $2,500 punitive damages award violates the Due Process Clause of the
Fourteenth Amendment.6

III.   CONCLUSION

       For the foregoing reasons, we affirm the judgment of the district court.
                       ______________________________




       6
       Stephenson also argues that even if the punitive damages award is
constitutional, the district court abused its discretion in setting the award at $2,500.
To the extent that this second level of review is necessary, compare Conseco Fin.
Servicing Corp. v. N. Am. Mortgage Co., 381 F.3d 811, 823 (8th Cir. 2004), with
Cooper Indus. Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424, 435-36 (2001), we
conclude that the district court did not abuse its discretion.
                                          -9-